Citation Nr: 1752298	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file. 

In August 2015, the Board remanded this matter for further development. 


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD.

2.  An acquired psychiatric disorder, other than PTSD, to include anxiety disorder and depressive disorder, which was initially diagnosed many years after the Veteran's discharge from service, was not shown during service, and a current acquired psychiatric disorder is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a July 2011 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  The Board also finds that that the AOJ has substantially complied with the August 2015 Board remand directives which included obtaining potentially outstanding treatment records and obtaining an addendum opinion.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in a subsequent remand, the undersigned gave the Veteran the opportunity to submit additional evidence in support of his claim.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, which he contends is related to events he experienced during his active service.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2017).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, listed chronic diseases, to include psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service or in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

B. Factual Background

Service treatment records show no complaints of or treatment for an acquired psychiatric disorder.  During the Veteran's January 1968 discharge examination, the Veteran denied nightmares, depression or excessive worry, and nervous trouble of any sort.  On the associated examination report, the Veteran was found to be psychiatrically normal.  

During a September 1977 Army Reserves enlistment examination, as well as during quadrennial examinations in August 1981 and August 1985, the Veteran denied trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  He was found to be psychiatrically normal on the associated examination reports.

In January 1992, the Veteran filed a claim for non-service connected pension due to "back problems."  A February 1992 VA general medical examination report shows that the Veteran reported a medical history of back problems and hypertension.  After examination, he was diagnosed with post-op lumbar laminectomy, hypertension, post-op left inguinal hernia repair, and partial amputation of right little finger.  

A November 2000 private treatment record shows that the Veteran was seen for lower GI bleeding.  He reported a past medical history of a back condition, hypertension, borderline renal function, chronic lung disease, allergic rhinitis, and diverticula disease of the colon.  

In November 2003, the Veteran filed a claim of entitlement to service connection for diabetes and hernia and a claim of entitlement to pension due to back conditions.  

A November 2010 VA treatment record shows that the Veteran sought to establish care.  A PTSD screening was positive, and the Veteran was referred to the mental health clinic.  

A December 2010 VA PTSD consult note shows that the Veteran reported hearing "horror stories" about prisoners' experiences in Vietnam while working at the stockade.  He reported that he continued to experience distress regarding these stories.  He further indicated that he experienced anxiety regarding various training films he observed during his time in the military.  The treating psychologist noted that "the [V]eteran was unable to identify a clear Criterion A stressor; therefore, he should be evaluated by AMH for anxiety and depression."  

The Veteran underwent a VA mental health initial psychiatric evaluation in March 2011.  He reported distressing dreams of "being chased by the enemy" and anxiety.  The Veteran denied difficult memories or flashbacks and hypervigilance.  He reported symptoms of depression, poor sleep, decreased energy, and decreased concentration.  The Veteran attributed "much of these symptoms to the stressors associated with the devastation and slow recovery from Hurricane Katrina and trauma of previous military experiences."  He denied a past history of psychiatric treatment.  The Veteran was diagnosed with major depression and anxiety.  

A May 2011 VA mental health record shows that the Veteran reported depression due to feeling useless and anxiety due to "the news."  A June 2011 VA mental health record shows that the Veteran reported anxiety over recent weight loss.  A June 2011 VA urgent care note shows that the Veteran was seen for back pain after falling out of bed due to a nightmare.  He reported nightmares that the enemy is chasing him "for many decades after he returned from the service."  

The Veteran filed the instant claim of entitlement to service connection for PTSD in June 2011.  

A July 2011 VA mental health note shows that the Veteran reported nightmares since 1968, which he described as "from time to time I would have a bad dream."  He indicated that his nightmares became weekly since Hurricane Katrina.  The Veteran reported that during an in-service prison riot while he was serving as an MP, the prisoners were setting fires, and that he heard screaming and saw prisoners throwing coal everywhere.  He indicated that the "experience with the riot is where it all started with me mentally."  The diagnostic impression was PTSD, and the Veteran was referred to the PTSD program in order to "present his criterion A stressor."  

An August 2011 VA mental health note shows that the Veteran "describe[ed] a prison riot which he observed which he didn't remember or think was significant until" the July 2011 mental health visit.  The Veteran indicated that he mostly had nightmares about combat, which he heard about from prisoners, rather than something he experienced previously.  He denied flashbacks or frequent memories of the riot when he was awake.  

In an August 2011 statement, the Veteran reported that he was assigned to guard prisoners at the Fort Carson Stockade for approximately a month and a half prior to his February 1968 discharge.  He indicated that the prisoners, many of whom had been in Vietnam, shared stories with him regarding the "horrible things" they saw and did, which left him "speechless."  He reported that he had experienced nightmares for many years where he is "fighting the enemy."  

In a separate August 2011 statement, the Veteran reported that he was on town patrol in December 1967 when a prison riot broke out.  He indicated that the prisoners threw coal at him and his car and that he thought he was going to get hit or hurt.  He also indicated that he was afraid for his life and that he "will never ever forget that night for the rest of my life which has affected me mentally."  

A September 2011 VA PTSD intake report shows that the Veteran reported being called on duty for a prison riot, where he experienced inmates "going wild," setting buildings on fire, and throwing hot coals.  He indicated that he could only take cover and wait for the riot squad to arrive for riot control.  He reported that he was extremely fearful for his life.  The treating psychiatrist indicated that the prison event "may meet criterion A1 and A2 for PTSD," but, "[o]f note, the [V]eteran never directly interacted with any of the prisoners during the riot, and was stationed outside of the compound, where he reported he 'took cover.'"

Regarding PTSD symptoms, the Veteran reported nightmares "loosely related to his index trauma," with a recurrent theme of "being attacked by enemy soldiers."  The Veteran also reported that he could not forget the riot, but he also reported that he is able to stop thinking about it, when he does, on occasion, think about it.  He endorsed no PTSD arousal symptoms.  The Veteran was diagnosed with major depression.  The treating psychiatrist noted that the Veteran did not exhibit the full range of PTSD symptoms related to his index trauma and that he did not meet the criteria for a diagnosis of PTSD.

In a November 2011 statement, the Veteran's wife reported that she had seen "depression setting in on" the Veteran due to him experiencing "a major prison riot at Fort Carson Post Stockade."  She also indicated that the Veteran's depression escalated after Hurricane Katrina because they "lost everything," including her job, their home, and family and friends.  

A November 2011 VA mental health note shows that the Veteran reported depression related to a death in the family and the anniversary of his stepdaughter's death.  

The Veteran was afforded a VA examination in December 2011.  The Veteran reported nightmares multiple times per week, which had their onset after Hurricane Katrina.  He indicated that the dreams were about battling Vietnamese soldiers, an experience he never had in reality.  The Veteran reported one panic attack after Hurricane Katrina.  Regarding the prison riot stressor, the Veteran reported that once the prisoners started throwing coal, he went into the guard house outside of the prison.  He indicated that he was not in the line of fire and that he did not interact with any prisoners.  He reported that he feared for his life if the prisoners had overtaken the compound.  

The examiner indicated that the prison riot incident met Criterion A for a PTSD diagnosis.  However, the examiner further indicated that the traumatic event was not persistently re-experienced (Criterion B); that there was no persistent avoidance of stimuli associated with the trauma (Criterion C); and that there were no persistent symptoms of increased arousal (Criterion D).  Therefore, the examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The examiner acknowledged that the Veteran had nightmares, which is a sign of traumatic re-experiencing.  However, the examiner noted that the Veteran could not recall the content of the nightmares regularly and that the dreams the Veteran did recall were about "fighting the enemy," which is not a symptom of traumatic re-experiencing because he never experienced that in reality.  

The examiner diagnosed the Veteran with major depressive disorder and noted that the Veteran reported onset of depression following his stepdaughter's death in 1995, with a recurrence after Hurricane Katrina.  The examiner opined that the Veteran's current acquired psychiatric disorder was less likely as not due to his military service as an MP because the Veteran experienced many other more recent stressors, such as the sudden loss of his stepdaughter, Hurricane Katrina, and chronic pain.  

A January 2012 VA mental health note shows that the Veteran discussed depression related to his stepdaughter's death and excessive worry related to his health.  

A March 2012 VA mental health note shows that the Veteran underwent a psychological assessment/testing.  The Veteran reported experiencing the most depression after his back injury and after Hurricane Katrina.  He was diagnosed with anxiety disorder.  

An October 2012 VA mental health note shows that the Veteran reported anxiety related to a recent hurricane.  He also reported a nightmare of being chased.  

A December 2012 VA mental health note shows that the Veteran reported depression related to a recent hospitalization for diverticulitis, as well as family problems over the holidays.  

March 2013 and May 2013 VA mental health notes show that the Veteran discussed anxiety and depression related to health and financial concerns.  

An August 2013 VA mental health note shows that the Veteran reported that he was still having nightmares and that his anxiety was mainly related to health concerns.  

An April 2014 VA mental health note shows that the Veteran's wife reported that he continued to have nightmares, but the Veteran did not remember them.  He also discussed anxiety related to his health issues.  

During the February 2015 Board hearing, the Veteran described the prison riot incident and testified that when he was discharged from service, he started feeling alone and found himself drinking more often.  He reported that he was depressed since service, but that he did not seek treatment.  

A March 2015 VA mental health note shows that the Veteran discussed anxiety surrounding a recent hospitalization and his health problems.  He reported that he still had nightmares about soldiers attacking him.  The Veteran was "very focused on his compensation today and [was] convinced that he must have a letter with a PTSD diagnosis to get any compensation."  The Veteran's treating psychiatrist advised the Veteran that she had "never diagnosed him with PTSD."  

A June 2015 VA mental health note shows that the Veteran reported depression related to deaths in his family.  He indicated that his anxiety was mainly focused on his health complaints.  The Veteran was very focused on establishing that his stress is "from back then" when was on active duty, and he spent "much of the session discussing health problems and stating how he thinks his problems are service connected."  The Veteran's wife asked the treating psychiatrist if the prison riot could have been a "trigger" that caused the Veteran's current mental health problems.  

In November 2015, the December 2011 VA examiner reviewed the claims file and indicated that there was no new evidence to change the previous opinion.  Specifically, the examiner opined that the Veteran's acquired psychiatric disorder was less likely as not related to service.  The examiner indicated that the Veteran's mental health issues appear to have had onset in the late 1980s to the 1990s due to stressors such as his back injury, his stepdaughter's death, and Hurricane Katrina.  The examiner indicated that the hearing transcript and recent VA treatment records support that conclusion.  The examiner noted that the Veteran had no treatment in service and there was no evidence of "immediate onset or continuous psychiatric complaints thereafter to suggest a reasonable link."  The examiner acknowledged the Veteran's hearing testimony that he felt lost after discharge, which led to increased drinking, but indicated this suggested "normal adjustment issues as he transitioned from service."  The examiner indicated that while the Veteran may think about the prison riot on occasion, which may cause him some anxiety, it is not the cause of his current impairment and "it is not even something that treatment notes focus on as being a current stressful issue for him (never mentioned until last appointment in 2015 with psychiatrist attempting to establish a link, most content related to anxiety over health, other current concerns, unrelated nightmares)."  The examiner also noted that the Veteran was "viewing the [prison] riot from safety, not IN the prison, engaging the rioting inmates." (emphasis in original).  

C. Analysis

As an initial matter, the Board finds that service connection for PTSD is not warranted.

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With regard to the first element, that of a PTSD diagnosis, for cases certified to the Board prior to August 4, 2014-such as the Veteran's- the law provides that the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD as defined by applicable regulation.

The Board acknowledges that the Veteran had a positive PTSD screen during an initial, November 2010 VA primary care visit, and that a PTSD diagnosis was rendered.  

Subsequent VA treatment records and VA examination reports, however, make clear that the Veteran does not have a DSM-IV diagnosis of PTSD.  In this regard, the Board finds the conclusions of the December 2011 VA examiner that the Veteran did not have PTSD to be of significant probative weight, as the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, these conclusions are consistent with the other evidence of record documenting that the Veteran has been diagnosed with anxiety and depressive disorders, but not PTSD.  In fact, VA treatment providers expressly ruled out a PTSD diagnosis after full mental health consultations in December 2010 and September 2011.  The Board finds that these medical reports carry more weight than the single PTSD diagnosis rendered by the Veteran's primary care physician in November 2010 because they contain a fuller PTSD analysis and attempt to objectively evaluate the Veteran's psychiatric condition in reaching the conclusions that a diagnosis of PTSD is not appropriate.  The examiners carefully explained why the Veteran's reported stressors and symptoms did not comport with an assessment of PTSD.  The December 2011 VA examiner also explained why the Veteran's reported symptoms were unrelated to his claimed military stressor and were better accounted for by other factors.

To the extent that the Veteran himself believes that he suffers from PTSD, as a lay person, he has not demonstrated that he possesses the knowledge and medical expertise needed to competently assess his own psychiatric diagnosis.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, providing a DSM-IV psychiatric diagnosis is a complex question that involves an assessment of symptoms and application of professional judgment outside of the realm of knowledge of a layperson using his/her senses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's opinion that he has PTSD is beyond the scope of his competency and is of no probative value.

The Court has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Thus, regardless of whether an in-service stressor occurred, without evidence to show that the Veteran currently suffers from PTSD, a diagnosis of which conforms to the DSM-IV criteria as required by regulation, service connection for PTSD must be denied.  See Brammer, supra.

With regard to the Veteran's other acquired psychiatric disorders, the Veteran has been diagnosed with depressive disorder and anxiety disorder.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.  

As noted above, the Veteran's service treatment records contain no complaints or treatment related to a psychiatric disorder.  In fact, the Veteran specifically denied having any symptoms of nightmares, depression, excessive worry, or nervous trouble at the time of his separation from service in January 1968, and he was evaluated as psychiatrically normal.  Thus, there is affirmative lay and medical evidence showing that he did not have a psychiatric disorder in service or at the time of his separation from service, which is inconsistent with the Veteran's lay assertions years later.

The Board acknowledges the Veteran's assertions that he first experienced depression and anxiety while in service, or immediately after service, and that these symptoms continued to the present day.  The Veteran is competent to report psychiatric symptoms during or immediately after military service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's statements regarding onset and continuity of his psychiatric symptoms are not credible for several reasons.

Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until November 2010, over 40 years after the Veteran's discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous psychiatric symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds it probative that the Veteran sought treatment for multiple physical ailments during that time period, but failed to report symptoms of any type of psychiatric disorder.  

Additionally, the Veteran has made contradictory statements regarding the onset of his current symptoms.  Specifically, in lay statements and during the Board hearing, that Veteran indicated that he first experienced mental health symptoms in service or immediately after service; however, he reported to the December 2011 VA examiner that he first experienced depression following his stepdaughter's death in 1995 and that it returned after Katrina.  Moreover, the Veteran's contentions that he has suffered from continuous psychiatric symptoms since service are inconsistent with other evidence of record.  As noted above, the first medical evidence of any psychiatric symptoms is dated in 2010, over 40 years after discharge.  This lack of medical treatment tends to undermine the veracity of the Veteran's more recent statements that he has experienced psychiatric symptoms continually since service.  Additionally, the Veteran's statements are contradicted by other evidence of record.  In this regard, the Veteran specifically denied experiencing trouble sleeping, depression, excessive worry, or nervous trouble during Army Reserve examinations in September 1977, August 1981, and August 1985.  

The Board also finds it significant that the Veteran's first two applications for compensation, filed in January 1992 and November 2003, did not include or mention a psychiatric disorder.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  This suggests to the Board that there was no pertinent psychiatric disorder symptomatology at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board does not dispute that the Veteran served as a military policeman under stressful circumstances which may have induced fear.  However, acceptance of the Veteran's accounts of his in-service experiences does not prove that the Veteran underwent experiences that caused psychiatric conditions resulting in chronic disability.  In other words, even though he underwent stress during service, this does not mean that the Veteran incurred a chronic psychiatric disorder due to his service.  Thus, while not disagreeing that the Veteran experienced the circumstances which he has described, the Board rejects the notion that his current psychiatric disorders must necessarily be conceded as being due to these in-service incidents.  Service treatment records are silent as to any psychiatric complaints, and upon separation from the service, the Veteran denied any relevant symptoms, and he was noted as psychiatrically normal.  Significantly, the record reflects that he served in the Army Reserves from 1977 to 1987, where he consistently denied any psychiatric symptoms.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience psychiatric symptoms until many years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board also finds that the VA opinions of record, when taken together, are highly persuasive on the issue at hand.  Here, the December 2011/November 2015 VA examiner's conclusions are shown to have been based upon a thorough review of the claims file, physical examination of the Veteran, and acknowledgement of the Veteran's statements regarding the onset and nature of his symptoms.  Moreover, the opinions are supported by a sufficient explanation and reference to pertinent evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination reports "must be read as a whole" to determine the examiner's rationale).  Furthermore, the examiner fully considered the Veteran's reports regarding his experiences in service and reconciled the negative opinions with the other evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  In this regard, the examiner acknowledged the notations in the record regarding the possible relationship between the Veteran's psychiatric disorder and service; however, the examiner sufficiently explained why the Veteran's psychiatric disorder was nonetheless not related to experiences in service, and more likely related to more recent stressors, including the death of his stepdaughter and Hurricane Katrina.

Although the VA examiner emphasized the absence of in-service psychiatric treatment and the length of time before the Veteran sought psychiatric treatment after service, this does not render the opinions inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, as discussed in detail above, the Board finds that the Veteran's lay statements regarding onset and continuity of his psychiatric symptoms are less than credible.  Implicit in the examiner's rationale was that if the Veteran's symptoms had been significant, he would have sought treatment earlier.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the opinions are thorough, supported by explanation, and based on review of the claims folder.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no in-service treatment and no reported psychiatric symptoms at discharge, Army Reserve records showing no reported psychiatric symptoms, and post-service treatment records showing an absence of psychiatric treatment for over 40 years after service, at which time symptoms were routinely attributed to non-service related events.  There is no contrary medical opinion of record.

The Board acknowledges the Veteran's representative's argument that the November 2015 addendum opinion is inadequate because the examiner "debated and speculated on the severity of the [V]eteran's in-service prison riot stressor, despite the fact that the concurrence [sic] of the in-service stressor has already been conceded and accepted by the Board."  The Board finds this argument unavailing.  Although the November 2015 examiner parenthetically noted that the Veteran was not actually inside the prison when the riot occurred, this does not render the overall opinion inadequate.  The examiner accepted that the prison riot stressor occurred, as directed by the Board in the August 2015 remand instructions, but nonetheless opined that the Veteran's currently diagnosed acquired psychiatric disorder was less likely as not related to events in service, and more likely related to more recent stressors, and supported that opinion with sufficient rationale, as discussed above.    

The Board also acknowledges any assertion by the Veteran that his psychiatric disorder is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, determining the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding nature and etiology of his acquired psychiatric disorder requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such the Board assigns no probative weight to the Veteran's assertions that his acquired psychiatric disorder is related to service. 

With regard to presumptive service connection, the Board finds that the Veteran's claimed psychiatric disorder, as it involves a psychosis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d at 1331.  However, there is no probative evidence of record that the Veteran's psychiatric disorder manifested to a compensable degree within one year of the Veteran's discharge from service in 1968.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with an acquired psychiatric disorder until 2010, over 40 years after service.  Moreover, as noted above, the Board finds that the Veteran has not provided credible testimony that psychiatric symptoms have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of a current diagnosis of PTSD or an etiological relationship between the Veteran's currently diagnosed psychiatric disorders and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


